Exhibit 4.2 WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST Issuer and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. Indenture Trustee Series 2011-B INDENTURE SUPPLEMENT Dated as of November 9, 2011 TABLE OF CONTENTS Page ARTICLE I. CREATION OF THE SERIES 2011-B NOTES 1 Section 1.1 Designation 1 Section 1.2 Transfer Restrictions 2 ARTICLE II. DEFINITIONS 4 Section 2.1 Definitions 4 ARTICLE III. NOTEHOLDER SERVICING FEE 18 Section 3.1 Servicing Compensation 18 Section 3.2 Covenants 18 ARTICLE IV. RIGHTS OF SERIES 2011-B NOTEHOLDERS AND ALLOCATION AND APPLICATION OF COLLECTIONS 18 Section 4.1 Collections and Allocations 18 Section 4.2 Determination of Monthly Interest 21 Section 4.3 Determination of Monthly Principal 23 Section 4.4 Application of Available Finance Charge Collections and Available Principal Collections 23 Section 4.5 Investor Charge-Offs 26 Section 4.6 Reallocated Principal Collections 27 Section 4.7 Excess Finance Charge Collections 27 Section 4.8 Shared Principal Collections 27 Section 4.9 Certain Series Accounts 28 Section 4.10 Reserve Account 29 Section 4.11 Cash Collateral Account 30 Section 4.12 Spread Account 31 Section 4.13 Investment Instructions 33 Section 4.14 Controlled Accumulation Period 34 Section 4.15 Suspension of Controlled Accumulation Period 35 ARTICLE V. DELIVERY OF SERIES 2011-B NOTES; DISTRIBUTIONS; REPORTS TO SERIES 2011-B NOTEHOLDERS 36 Section 5.1 Delivery and Payment for the Series 2011-B Notes 36 Section 5.2 Distributions 36 Section 5.3 Reports and Statements to Series 2011-B Noteholders 37 ARTICLE VI. SERIES 2011-B EARLY AMORTIZATION EVENTS 38 i TABLE OF CONTENTS (continued) Page Section 6.1 Series 2011-B Early Amortization Events 38 ARTICLE VII. REDEMPTION OF SERIES 2011-B NOTES; FINAL DISTRIBUTIONS; SERIES TERMINATION 39 Section 7.1
